DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention II in the reply filed on 3/14/22 is acknowledged.  The traversal is on the ground(s) that the limitations of claims 9-10 and 12-14 only serve to clarify features of the linking claims, and as such do not impose a serious search burden   This is not found persuasive. Features of invention I are not simplify clarifications of the components, but rather represent serious changes in the state of the technology. For example, the wavelength filter described in claims 9-10 of invention I provides Far-UV light. This wavelength of light is sufficiently significant that the inventor and applicant published a paper discussing its capabilities.1 To suggest that implementing such a technology into a decontamination device is a simple clarification is at best disingenuous. Likewise, claims 12-14 represent changes to standard UV sterilizing technologies, particularly in the context of robotics. Searching for such features while also searching for the end effector and robotics of invention II would entail a serious search burden because the subject matter of the claims is not common, and as such would require independent searches for each element. As such, the requirement is still deemed proper and is therefore made FINAL.

Claims 9-10 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “robotic sensors, configured to sense an environment proximate to robot” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “robotic sensors, configured to sense an environment proximate to robot” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064833 A1 [Childress] in view of US 2018/0272016 A1 [Hunt].

Regarding Claim 1:
Childress teaches a decontamination device (abstract), comprising: 
a device body (para 41, Fig. 1 (120)); and 
an ultraviolet (UV) light (Fig. 1 (116), para 40), comprising: 
a UV light source (para 40), coupled to the device body (para 42) and configured to move relative to the device body (paras 41-43).
However, Childress fails to teach that a plurality of openings are disposed proximate the UV light source.
Hunt teaches a UV decontamination system (abstract) comprising an Ultraviolet source (Fig. 3 (106))  and a plurality of openings are disposed proximate the UV light source (Fig. 1 (107), para 45). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV light source of Childress with the UV light source of Hunt. One would have been motivated to do so since this would provide a UV light with improved temperature control (Hunt paras 5, 50, 57).

Regarding Claim 2:
The modified invention of claim 1 teaches the decontamination device of claim 1, wherein the UV light is configured to rotate, swivel, and/or extend relative to the device body (Childress Figs. 8, 9, paras 65-66). 

Regarding Claim 3:
The modified invention of claim 1 teaches the decontamination device of claim 1, wherein the UV light is configured to couple to a reflector (the shields (104) of Hunt reflect UV light, and said shields are attached to the UV light, therefore the UV light is necessarily configured to couple with a reflector). 

Regarding Claim 4:
The modified invention of claim 3 teaches the decontamination device of claim 3, further comprising the reflector coupled to the UV light (Hunt (104)). 

Regarding Claim 5:

    PNG
    media_image1.png
    739
    676
    media_image1.png
    Greyscale
The modified invention of claim 4 teaches the decontamination device of claim 4, wherein the UV light  comprises UV light sources disposed on a first side (Hunt Fig. 3- sources on left side) and a second side (Hunt Fig. 3- sources on left side , wherein the reflector  is coupled to the UV light on the first side (Fig. 4 (104)), and wherein the reflector is configured to reflect UV radiation from the first side  towards the second side (see inset annotated Fig. 3 of Hunt showing that the reflectors pass light from the first side to the second side).


Regarding Claim 6:
The modified invention of claim 5 teaches the decontamination device of claim 5, wherein the openings are configured to allow the reflected UV radiation to pass from the first side to the second side (Hunt para 47 explains that the reflected light passes through openings (107). After passing through said opening, the reflected light passes from one side to the other as shown in inset annotated Fig. 3.). 

Regarding Claim 15:
Childress teaches a robot (para 42), comprising: 
an end effector (para 42); and 
a decontamination device (Fig. 1 (116), para 40), coupled to the end effector (para 42), wherein the decontamination device comprises: 
a device body (para 41); and 
an ultraviolet (UV) light (para 40), comprising: 
a UV light source (para 40), coupled to the device body (para 42) and configured to move relative to the device body (paras 41-43).
However, Childress fails to teach that a plurality of openings are disposed proximate the UV light source.
Hunt teaches a UV decontamination system (abstract) comprising an Ultraviolet source (Fig. 3 (106))  and a plurality of openings are disposed proximate the UV light source (Fig. 1 (107), para 45). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV light source of Childress with the UV light source of Hunt. One would have been motivated to do so since this would provide a UV light with improved temperature control (Hunt paras 5, 50, 57).

Regarding Claim 16:
The modified invention of claim 15 teaches the robot of claim 15, further comprising: robotic sensors (These sensors are interpreted under 35 USC 112(f), however, the disclosure fails to present any corresponding structure or materials for performing the function. Regardless, Childress para 45 teaches a generic sensor suite that is equivalent to the claimed sensors.), configured to sense an environment proximate to robot (Childress paras 45-46)). 

Regarding Claim 17:
The modified invention of claim 16 teaches the robot of claim 16, further comprising: a controller (Childress (128)), configured to receive data from the robotic sensors and operate the end effector (Childress paras 45-46). 

Regarding Claim 18:
The modified invention of claim 17 teaches the robot  of claim 17, wherein the controller is configured to operate the end effector by positioning the decontamination device (paras 44-45). 

Regarding Claim 19:
The modified invention of claim 15 teaches the robot of claim 15, wherein the UV light is configured to rotate, swivel, and/or extend relative to the device body (Childress Figs. 8, 9, paras 65-66). 

Claims 7, 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0064833 A1 [Childress] in view of US 2018/0272016 A1 [Hunt] as applied to claim 1, and further in view of US 2011/0054574 A1 [Felix].

Regarding Claim 7:
The modified invention of claim 1 teaches the decontamination device of claim 1, but fails to teach that the UV light is configured to couple to a filter.
Felix teaches coupling a UV light source (abstract) to a filter the blocks UV-B light (para 61). It would have been obvious to one of ordinary skill in the art before the effective time of filing to couple the filter of Felix to the above modified invention, thus achieving the claimed configuration. One would have been motivated to do so since this would provide a redundant safety measure to protect the user (Felix para 61).

Regarding Claim 8:
The modified invention of claim 7 teaches the decontamination device of claim 7, further comprising the filter, coupled to the UV light (Felix para 61). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to couple the filter of Felix to both sides of the illumination opening of the above modified invention. One would have been motivated to do so since this would provide a redundant safety measure to protect the user (Felix para 61).

Regarding Claim 11:
The modified invention of claim 7 teaches the decontamination device of claim 7, wherein the UV light is configured to couple to the filter on a first side of the UV light  and configured to couple to a reflector on a second side of the UV light. This is true of the modified invention because the filter is added to both the left and right side of the UV source of Hunt Fig. 3. As was noted above, both the left and right side of Hunt also have reflectors. 

Regarding Claim 20:
The modified invention of claim 15 teaches the robot of claim 15, further comprising: and a reflector coupled to a second side of the UV light (Hunt- reflector (104) is coupled to both the left and right side of the UV light).
However, the modified invention of claim 15 fails to teach a filter coupled to a first side of the UV light.
Felix teaches coupling a UV light source (abstract) to a filter the blocks UV-B light (para 61). It would have been obvious to one of ordinary skill in the art before the effective time of filing to couple the filter of Felix to both sides of the illumination opening of the above modified invention. One would have been motivated to do so since this would provide a redundant safety measure to protect the user (Felix para 61).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Childress, J., Roberts, J., & King, T. (2020). Disinfection with Far-UV (222 nm Ultraviolet light).